FILED
                            NOT FOR PUBLICATION                             JAN 02 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LOANITA ADAMS,                                   No. 12-35376

               Plaintiff - Appellant,            D.C. No. 2:11-cv-00995-RSL

  v.
                                                 MEMORANDUM*
CITY OF FEDERAL WAY, and its Police
Department and its Municipal Court
Cooperation; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert S. Lasnik, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Loanita Adams appeals pro se from the district court’s judgment in her 42

U.S.C. § 1983 action alleging constitutional and state law violations in connection

with her arrest and trial following an altercation with her daughter. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo. Knievel v. ESPN, 393
F.3d 1068, 1072 (9th Cir. 2005) (dismissal for failure to state a claim); Morrison v.

Hall, 261 F.3d 896, 900 (9th Cir. 2001) (summary judgment). We affirm.

      The district court properly granted summary judgment on Adams’s claims

against Judge Larson and prosecuting attorneys Duclos and Arthur because Adams

failed to raise a genuine dispute of material fact as to those defendants’ immunity

from liability. See Mireles v. Waco, 502 U.S. 9, 9, 11-12 (1991) (per curiam)

(judges are absolutely immune from suits for damages based on their judicial

conduct except when performing nonjudicial functions or acting in the complete

absence of jurisdiction); Imbler v. Pachtman, 424 U.S. 409, 431 (1976) (“[I]n

initiating a prosecution and in presenting the State’s case, the prosecutor is immune

from a civil suit for damages under § 1983.”).

      The district court properly granted summary judgment on Adams’s state law

claims against Officers Schmidt and Sant because Adams failed to raise a genuine

dispute of material fact as to those defendants’ immunity from liability under state

law. See Wash. Rev. Code § 10.31.100(2)(c) (requiring an arrest if an officer has

probable cause to believe that a person has assaulted a family or household

member); id. § 10.31.100(13) (“No police officer may be held criminally or civilly




                                          2                                    12-35376
liable for making an arrest pursuant to subsection (2) . . . of this section if the

police officer acts in good faith and without malice.”).

      The district court properly dismissed Adams’s Fourth Amendment claim

against Officers Schmidt and Sant because Adams failed to allege facts

demonstrating that Schmidt and Sant lacked probable cause to arrest her. See

United States v. Lopez, 482 F.3d 1067, 1072 (9th Cir. 2007) (“Probable cause to

arrest exists when officers have knowledge or reasonably trustworthy information

sufficient to lead a person of reasonable caution to believe that an offense has been

or is being committed by the person being arrested.”).

      The district court properly dismissed Adams’s claims against the City of

Federal Way because Adams failed to allege facts demonstrating that defendants’

actions “implement[ed] or execute[d] a policy statement, ordinance, regulation, or

decision officially adopted and promulgated” by the City, or that any deprivation

was inflicted “pursuant to governmental ‘custom.’” Monell v. Dep’t of Social

Servs., 436 U.S. 658, 690-91 (1978).

      AFFIRMED.




                                            3                                         12-35376